Citation Nr: 0034000	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-09 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1999 RO 
decision which granted service connection for PTSD with a 
noncompensable evaluation, effective from August 27, 1998, 
the date of receipt of the veteran's claim.  In an April 1999 
decision, the RO increased the rating for PTSD to 10 percent 
disabling, effective from August 1998.  The veteran appeals 
for a higher evaluation.  A personal hearing before a 
traveling member of the Board (i.e., Travel Board hearing) 
was held in December 1999.  


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms.  


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation, from 
August 1998, for PTSD have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Code 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1966 to December 1973, including combat service in Vietnam. 
The veteran sustained a small depressed skull fracture in 
March 1968.   In April 1970, the veteran underwent a left 
frontotemporal cranioplasty.  No neurological deficits were 
noted.  His service medical records are negative for any 
psychiatric complaints or pathology.  

In a July 1975 decision, the RO granted service connection 
for residuals of cranioplasty with a 30 percent evaluation.  

An August 1998 VA psychiatric evaluation shows that the 
veteran reported symptoms such as anger, difficulty sleeping 
and emotional numbness as a result of his military experience 
in Vietnam.  It was noted that he had been married for 26 
years with 3 children and was employed at the post office for 
19 years.  The examiner related that he had strong family 
support and no history of alcohol or drug usage.  The 
diagnostic assessment was PTSD.  Individual counseling was 
recommended.  

On VA examination in December 1998, the veteran indicated 
that he attended outpatient therapy for PTSD symptoms and 
that he had no history of psychiatric hospitalizations for 
PTSD.  He related that he was in Vietnam for approximately 26 
months and completed 3 tours.  He said that he was in the 
Special Forces as a Green Beret.  It was noted that he worked 
as a custodian at the U.S. Post Office for 19 years.  The 
veteran indicated that he became easily irritated, easily 
angered and previously had thoughts of suicide due to PTSD.  
He said that he was easily reminded of Vietnam since his son 
was in ROTC and dressing in fatigues.  He said that he felt 
survivor's guilt secondary to losing his best friend and 
others in Vietnam.  The veteran related that he had 
continuing distressing dreams and flashbacks of Vietnam.  It 
was noted that he tried to avoid activities or situations 
that aroused him to remember the trauma although it was quite 
difficult.  He said that he had diminished interest in 
significant activities.  He related that he socially isolated 
himself, did not like crowds and did not like to go to 
parties.  The veteran indicated that he had a sense of a 
foreshortened future.  He noted symptoms of increased arousal 
demonstrated by difficulty sleeping, irritability or 
outbursts of anger, and hypervigilance.  The veteran's wife 
related that her husband got into rages easily, was very 
irritable, and easily frustrated.  She stated that he 
terrorized the family by hurting himself by putting his fists 
through doors or walls.  She reported that he was very 
impatient and socially isolated.  On mental status 
examination it was noted that his mood was anxious.  His 
thought processes were coherent, logical, and goal-oriented.  
No looseness of associations or flight of ideas were shown.  
No suicidal or homicidal ideation, or auditory or visual 
hallucinations were demonstrated.  His judgment and insight 
were fair.  The diagnostic assessment was PTSD.  His 
psychosocial and environmental problems were listed as 
moderate.  It was noted that he had multiple work problems 
secondary to feeling criticized at work.  The Global 
Assessment of Functioning score (GAF) was 80.  It was noted 
that no more than slight impairment in social and 
occupational functioning was shown.  

A March 1999 VA psychological assessment notes that the 
veteran quit his job of 19 years on three occasions due to 
conflicts with his supervisor.  It was noted that he had been 
married for 26 years and had 3 children.  His symptoms 
included intrusive recollections, distressing dreams, 
avoidance of stimuli, numbing, diminished interest in 
significant activities, difficulty concentrating, and angry 
outbursts.  Evaluation findings indicated mild deficits in 
attention and concentration with some forgetfulness.  Memory 
functioning and reasoning was within normal limits.  The 
examiner related that the veteran exhibited a depressed mood 
and anxiety.  The examiner indicated that psychiatric testing 
supported the PTSD diagnosis.  It was noted that his PTSD 
symptoms were chronic and caused distress and impairment in 
emotional, social, and occupational functioning.  The 
diagnoses included PTSD and dysthymic disorder.  The GAF was 
55.  The examiner noted that the veteran was a moderately 
depressed and angry individual who isolated himself from 
others.  

VA treatment records dated from October 1998 to September 
1999 generally show that the veteran was treated for PTSD 
symptoms including nightmares, intrusive thoughts, depressed 
mood, hypervigilance, flashbacks, angry outbursts and loss of 
interest in daily activities.  The diagnoses included PTSD 
and dysthymia disorder.  

During the December 1999 Travel Board hearing, the veteran 
testified that his PTSD symptoms included sleep disturbance 
by checking the locks in his home at night.  He related that 
he experienced flashbacks and had angry outbursts focused on 
family and co-workers.  The veteran noted that his son was in 
the Army Reserves, which reminded him of his military 
experiences in Vietnam.  He reported that he had difficulty 
getting along with the supervisors at his job.  He said that 
he lost 10 of his best friends in Vietnam.  The veteran also 
testified regarding his head injury during active service.  
He stated that he once thought about suicide but his wife 
took the gun away from him.  He said that he participated in 
individual therapy once per month and that his religious 
convictions helped him to overcome some of his problems.  The 
veteran related that he maintained regular interactions with 
his children.  


II.  Analysis

The veteran claims that an evaluation in excess of 10 percent 
is warranted for his service-connected PTSD.  The RO has 
properly developed the evidence and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the schedule for 
ratings which is based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected PTSD is currently rated 10 
percent under 38 C.F.R. § 4.130, Code 9411.  Under this code, 
a 10 percent rating is assigned for PTSD when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The medical evidence of record, including the 1998 and 1999 
VA psychiatric and psychological evaluations and outpatient 
treatment reports from 1998 and 1999, demonstrate that the 
veteran has some social and occupational impairment from his 
PTSD.  In this regard, the Board notes that the 1999 private 
psychiatric evaluation reflected moderate psychiatric 
impairment and a GAF score of 55 was assigned, which also 
reflects moderate impairment.  

In the judgment of the Board the objective medical findings 
demonstrate that overall the veteran's service-connected PTSD 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, and mild memory loss, and thus a 
higher initial rating of 30 percent under Code 9411 is 
warranted, effective from August 1998.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The benefit-of-the-doubt rule 
has been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b).  The criteria for a higher rating of 50 percent 
for PTSD have not been met.  38 C.F.R. § 4.130, Code 9411.  

For these reasons, a 30 percent initial rating, but no 
higher, is granted for PTSD.  




ORDER

A higher initial rating of 30 percent for PTSD, effective 
from August 1998, is granted.  



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

 

